PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jones et al.
Application No. 16/299,537
Filed: March 12, 2019
For: Ingestible Device With Relatively Large Payload Volume

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed October 06, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of March 17, 2021, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) was filed September 15, 2021. Accordingly, the application became abandoned by operation of law on September 16, 2021.  A Notice of Abandonment was not mailed. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center AU 3783 for appropriate action in the normal course of business on the reply received October 06, 2021.


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to TC 3700 at (571) 272-3700.
	



/JOANNE L BURKE/Lead Paralegal Specialist, OPET